NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               LARRY A. GRISWOLD,
                    Petitioner,

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
             ______________________

                      2014-3186
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DE-0842-13-0232-I-1.
                ______________________

               Decided: January 12, 2015
                ______________________

    LARRY A. GRISWOLD, of Colorado Springs, Colorado,
pro se.

    JESSICA R. TOPLIN, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent. With her on
the brief were JOYCE R. BRANDA, Acting Assistant Attor-
ney General, ROBERT E. KIRSCHMAN, JR., Director, and
DEBORAH A. BYNUM, Assistant Director.
                 ______________________
2                                        GRISWOLD   v. OPM



    Before NEWMAN, REYNA, and HUGHES, Circuit Judges.
PER CURIAM.
    Larry Griswold appeals the decision of the Merit Sys-
tems Protection Board (“MSPB” or “Board”) affirming the
Office of Personnel Management’s (“OPM”) decision to
exclude his military service from the calculation of his
annuity supplement. For the following reasons, we af-
firm.
                     BACKGROUND
     Mr. Griswold served the Federal Government in both
civilian and military capacities. From May 1966 until
October 1966, he was employed as a civilian with the
Department of the Army. During this time he was cov-
ered by the Civil Service Retirement System. Mr. Gris-
wold later served as an enlisted member of the Army for a
total of twelve and a half years. After leaving the Army,
Mr. Griswold obtained employment with the Department
of Commerce, where he remained in service from Febru-
ary 1984 to January 2003. During his employment with
the Department of Commerce, Mr. Griswold was covered
by the Federal Employee’s Retirement System (“FERS”)
and made the necessary deposit to have his prior military
service count toward his FERS basic annuity computa-
tion. Mr. Griswold retired at age 55.
    Upon his retirement, OPM notified Mr. Griswold that
he was to receive an annuity supplement, in addition to
his basic annuity, until such time as he became eligible
for Social Security benefits. J.A. 23-24. Mr. Griswold
requested an audit of his annuity supplement calculation.
OPM affirmed the original calculation and responded that
Mr. Griswold’s military service did not count toward his
annuity supplement calculation. J.A. 25-26. Mr. Gris-
wold subsequently requested that OPM review his annui-
ty supplement calculation a number of times, and each
GRISWOLD   v. OPM                                          3



time OPM denied his request, affirming its initial deci-
sion. J.A. 27-34.
    Mr. Griswold appealed to the MSPB. Both the admin-
istrative judge and the Board affirmed OPM’s decision,
finding that OPM properly excluded Mr. Griswold’s
military service from his annuity supplement calculation
pursuant to the plain language of 5 U.S.C. § 8421(b)(4)(C),
the relevant OPM regulations, and case law. J.A. 5-8, 12-
17. Mr. Griswold appeals.
    We have jurisdiction under 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
     Our review of a decision of the Board is circumscribed
by statute. We can set aside a Board decision only if it is
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c) (2012). We can set aside a
Board decision that is “unsupported by substantial evi-
dence when it lacks such relevant evidence as a reasona-
ble mind might accept as adequate to support a
conclusion.”     McLaughlin v. Office of Pers. Mgmt.,
353 F.3d 1363, 1369 (Fed. Cir. 2004) (quoting Matsushita
Elec. Indus. Co. v. United States, 750 F.2d 927, 933 (Fed.
Cir. 1984)).
    Under 5 U.S.C. § 8421, a retiree who is entitled to an
annuity may be eligible for an annuity supplement prior
to age 62. The calculation of the annuity supplement is
based, in part, on the retiree’s years of Federal service.
5 U.S.C. § 8421(b)(3)(A) (2002). The term “service” as
used in this statutory provision, however, excludes mili-
tary service. Id. § 8421(b)(4)(C). Thus, Mr. Griswold’s
4                                           GRISWOLD   v. OPM



military service must be excluded from the calculation of
his annuity supplement under § 8421. 1
     Mr. Griswold argues that his military service should
be included in the calculation for both his basic annuity
and annuity supplement. Mr. Griswold points to 5 U.S.C.
§ 8411 to show that military service is “creditable service”
under the relevant chapter of Title 5. Mr. Griswold is
correct that § 8411 generally defines creditable service to
include military service for the relevant chapter of Title 5.
See id. § 8411; see also § 8401(26). Thus, while evidence
indicates that Mr. Griswold made the necessary deposit to
convert his military service to creditable service for the
purposes of calculating his basic annuity under the FERS,
this does not convert his military service to creditable
service for calculation of his annuity supplement.
    Section 8421 of Title 5, which defines the annuity
supplement, exempts military service from subsection (b)
of that provision. “It is a fundamental canon of statutory
construction that the words of a statute must be read in
their context and with a view to their place in the overall
statutory scheme,” Davis v. Mich. Dept. of Treasury,
489 U.S. 803, 809 (1989), and, generally, “a specific stat-
ute controls over a general provision,” Almond Bros.
Lumber Co. v. United States, 651 F.3d 1343, 1354 (Fed.
Cir. 2011) (citing City of Columbus v. Ours Garage &
Wrecker Serv., Inc., 536 U.S. 424 (2002)). Here, § 8411
broadly sets forth the definition of creditable service for
the purposes of the FERS generally. Section 8421, which
is focused on the calculation of the annuity supplement
specifically, exempts military service from subsection (b)
of that provision. As a result, Mr. Griswold’s military
service was properly excluded from the calculation of his
annuity supplement.


    1   The relevant OPM regulation is in accord.
See 5 C.F.R. § 842.504(a)(1).
GRISWOLD   v. OPM                                     5



    We have considered the parties’ remaining argu-
ments. Because they do not affect the outcome of our
decision, we do not address them.
                     CONCLUSION
   For all of the foregoing reasons, the decision of the
Board is affirmed.
                     AFFIRMED
                         COSTS
   No costs.